Citation Nr: 1011826	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-22 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Gainesville, Florida


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Capital 
Regional Medical Center on June 7, 2008.


2.  Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Capital 
Regional Medical Center on January 11, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from February 1978 to 
April 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a pair of adverse actions by the Department of 
Veterans Affairs (VA) Medical Center in Gainesville, Florida 
which is the Agency of Original Jurisdiction (AOJ) in this 
matter.


FINDINGS OF FACT

1.  A prudent layperson would not have reasonably expected 
that delay in seeking immediate medical attention on June 7, 
2008 would have been hazardous to the Veteran's life or 
health.

2.  A prudent layperson would not have reasonably expected 
that delay in seeking immediate medical attention on January 
11, 2009 would have been hazardous to the Veteran's life or 
health.


CONCLUSIONS OF LAW

1.  Criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on June 7, 2008, pursuant to 
the Veterans Millennium Health Care and Benefits Act, are not 
met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 
17.121, 17.1000-17.1002 (prior to, and subsequent to October 
10, 2008).

2.  Criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred on January 11, 2009, 
pursuant to the Veterans Millennium Health Care and Benefits 
Act, are not met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. 
§§ 17.120, 17.121, 17.1000-17.1002 (prior to, and subsequent 
to October 10, 2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility; 

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

It is noted that the Veteran is currently rated as 100 
percent disabled based on his service connected disabilities 
(somatization disorder with organic brain syndrome (100 
percent), cervical spine (20 percent), lumbar spine (20 
percent), tinnitus (10 percent), vascular headaches (10 
percent), temporomandibular joint syndrome (10 percent), 
right knee (10 percent), left knee (10 percent), hypertension 
(10 percent), and impotence (0 percent)).  The Veteran also 
receives special monthly compensation on account of aid and 
attendance and he has been found to be incompetent.

The Board notes that the provisions of 38 U.S.C.A. § 1725 
reflect a legislative change in that statute, effective 
October 10, 2008.  Specifically, the change of interest is 
that the word "shall" in the first sentence, replaced the 
word "may."  This made the payment or reimbursement by VA 
of treatment non-discretionary, if the Veteran satisfied the 
requirements for such payment.  That is, under the version of 
§ 1725 in effect prior to October 10, 2008, payment of such 
medical expenses was not mandatory even if all conditions for 
the payment were met.  Under both versions, the conditions 
set out in the remainder of the statute must be met in order 
for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the 
definition of the term "emergency treatment" was and is 
defined as medical services furnished, in the judgment of the 
Secretary, (1) when Department or other Federal facilities 
are not feasibly available and an attempt to use them 
beforehand would not be reasonable; (2) when such services 
are rendered in a medical emergency of such nature that a 
prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or 
health; and (3) until such time as the Veteran can be 
transferred safely to a Department facility.  38 U.S.C.A. § 
1725(f)(1)(B).

In this case, the Board need not determine whether § 1725 as 
revised, effective October 10, 2008 is to be given 
retroactive effect; because, whether the version effective 
prior to October 10, 2008 or the version effective since 
October 10, 2008 is applied, the result is the same.  Namely, 
the appeal must be denied.

June 7, 2008 Service

On June 7, 2008, the Veteran presented for treatment at the 
emergency room of the Capital Regional Medical Center 
("CRMC").  His chief complaint was having a strange taste 
in his mouth that he reported experiencing for the past month 
and a half.  Medical records show that the Veteran reported 
having a mild sore throat with a bad taste for a month, and 
the impression of stomatitis/pharyngitis was rendered.  
Records show that the Veteran had no respiratory distress at 
that time and his heart sounded normal.  In a second 
emergency room treatment record, the Veteran asserted that he 
had been experiencing the bad taste in his mouth for 
approximately a month.

While the emergency room records clearly spell out the 
reasons the Veteran sought emergency care, and the symptoms 
he reported upon presenting for treatment at the emergency 
room, the Veteran has offered several rationales for why he 
sought emergency treatment that day.

In his notice of disagreement, the Veteran suggested that he 
sought emergency care, because he was experiencing what 
appeared to be heat stroke/exhaustion; conversely, in his 
substantive appeal, he argued that he went to the hospital in 
June 2008, because he thought he was poisoned.  

The only statement that the Veteran consistently made in his 
notice of disagreement and substantive appeal was his 
assertion that because June 7 was a Saturday, the VA 
outpatient clinic (VAOPC) in Tallahassee, Florida was closed, 
and his only emergency option at that point was to go to the 
CRMC for treatment.  However, the Board does not need to 
address whether CRMC was the appropriate facility for the 
Veteran to seek emergency care as the threshold question is 
whether the Veteran had a condition for which emergency 
treatment was necessary.

The Veteran's claim was denied as it was determined that a 
medical emergency did not in fact exist and therefore care 
and services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  

As noted above, regulations define "emergency treatment" as 
services that are rendered in a medical emergency of such 
nature that a prudent layperson reasonably expects that delay 
in seeking immediate medical attention would be hazardous to 
life or health.  38 U.S.C.A. § 1725(f)(1)(B).

In this case, while the Veteran felt compelled to visit the 
private emergency room on a Saturday, it is simply not 
reasonable that a prudent layperson would expect that a delay 
in seeking immediate medical attention for a condition that 
he had been experiencing for between four and six weeks would 
be hazardous to his life or health.

The Veteran did not present with an onset of new symptoms.  
Rather, he sought treatment for symptoms he had been 
experiencing for at least a month per his own statements that 
were made at the time he presented for treatment at the 
emergency room; and no credible evidence has been submitted 
showing that the Veteran had any acute symptoms, such as 
pain, that a prudent layperson possessing an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to place his health in 
serious jeopardy.

As described above, the Veteran has attempted on several 
occasions to revise the reasons for which he sought emergency 
treatment.  However, his complaints upon entry to the 
emergency room and throughout his time there are clearly 
documented in the emergency room records; and these records 
effectively refute the reasons that the Veteran offered for 
why he sought emergency treatment, which he expressed months 
after the treatment was actually rendered.

The Veteran's statements are further undermined by the 
information contained in the medical records.  For example, 
the Veteran argued that his emergency room treatment lasted 
for approximately 12 hours; but hospital records show that he 
signed into the emergency room at 16:45 and was discharged 
less than an hour later at 17:19.  Additionally, in his 
second medical reimbursement claim that is discussed below, 
the Veteran once again presented a revisionist history for 
why he had gone to the emergency room, further undermining 
his credibility as a witness in this matter.

As such, the Veteran's after-the-fact explanations for why he 
sought emergency treatment are given no weight.  

In conclusion, the evidence simply does not demonstrate that 
the Veteran had a condition that necessitated emergency 
treatment when he presented for treatment at the emergency 
room of the Capital Regional Medical Center in June 2008.  As 
such, Board finds that the preponderance of the evidence is 
against reimbursement or payment for the unauthorized private 
medical care that the Veteran received on June 7, 2008, under 
the provisions of 38 U.S.C.A. § 1725; and the appeal is 
therefore denied.

January 11, 2009 Service

On January 11, 2009, the Veteran presented for treatment at 
the emergency room of the Capital Regional Medical Center at 
1819 hours with a complaint of low back pain for 1 day 
without any traumatic event.  The Veteran also indicated that 
something smelled and he was unable to get the smell out of 
his nose.  The emergency room nurse indicated during her 
primary assessment that breath sounds were normal, the chest 
was not tender, and the Veteran was alert and oriented.  A 
physical examination of the Veteran's back was essentially 
negative with the exception of point tenderness in his lumbar 
spine and decreased sensation in his lower extremities.  He 
was released to go home at 1950 hours.  

The Veteran's claim was denied as it was determined that he 
did not have a condition necessitating emergency treatment.  
The Veteran disagreed with this statement, arguing that he 
was having respiratory problems at that time which he felt 
required medical treatment.  However, the primary nursing 
assessment in the emergency room specifically found that the 
Veteran had normal breath sounds at that time.  Thus, the 
medical evidence does not support the Veteran's assertion 
that respiratory problems played a role in this episode of 
care.  As such, the Veteran's contentions in this regard will 
not be afforded any weight.

The Veteran has been service connected for a lumbar spine 
disability effective since 1990, which the record shows has 
been productive of pain.  In the time leading up to his 
seeking emergency care, the Veteran did not experience any 
traumatic event that might have caused a change in his 
underlying condition, and thus, simply experiencing a symptom 
consistent with longstanding disability, would not be 
considered to reasonably represent an emergent disability 
where delay in seeking care would have been hazardous.  
Likewise, smelling something, which was apparently given no 
attention other than to record it in the emergency room 
records, does not describe an emergency as set out in 
regulation.   

The Veteran has also argued that he sought treatment at CRMC 
on January 11 because it was a weekend and the local VA 
clinic was closed; and he took issue with the contention that 
several VA facilities with emergency rooms are open on 
weekends within driving distance of him.  However, the 
availability of VA emergency facilities is immaterial to the 
determination of this claim, as it is determined that the 
Veteran did not have an emergency condition; and, therefore, 
the Board will not address the availability of VA emergency 
facilities.

The evidence simply does not demonstrate that the Veteran had 
a condition that necessitated emergency treatment when he 
presented for treatment at the emergency room of the Capital 
Regional Medical Center in January 2009.  As such, Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the Veteran received on January 11, 2009, under the 
provisions of 38 U.S.C.A. § 1725; and the appeal is therefore 
denied.








	(CONTINUED ON NEXT PAGE)
ORDER

Payment or reimbursement for private hospital care expenses 
incurred on June 7, 2008 is denied.

Payment or reimbursement for private hospital care expenses 
incurred on January 11, 2009 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


